Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1, 3-8, 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 8 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim is directed to “loading a prepaid card with funds,” which is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving prepaid card identification data from a data memory device of the 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras 0012. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “transmitting an authorization code to the mobile device to use the prepaid card for financial transactions if the prepaid card identification data and the unique identifier correspond to stored profile data for prepaid card authorization,” as the transmission of data is also an insignificant extra-solution activity. The limitations of “determining…whether the prepaid card identification data and the unique identifier correspond to stored profile data for prepaid card authorization; determining whether the position data correlates to stored location data” comprise the analyses of data, which are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56. 
Response to Arguments
Applicant's arguments filed on 03/18/22  have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claimed invention is rooted in technology because it addresses a technology-rooted solution to a computer-centric problem, the examiner disagrees. The examiner contends that the claimed solution stems from the ordinary capabilities of a general-purpose computer, which does not materially alter patent eligibility of the claimed subject matter. Like the claims in FairWarning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computer components as tools. See FairWarning, 839 F.3d at 1095.
In response to applicant’s argument that the additional elements in the claim integrate the abstract idea into practical application, the examiner disagrees. he examiner contends that the claim recites a combination of additional elements including “receiving prepaid card identification data from a data memory device of the prepaid card; receiving a unique identifier from the data memory device of the mobile device; receiving position data from the mobile device; determining…whether the prepaid card identification data and the unique identifier correspond to stored profile data for prepaid card authorization; determining whether the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697